
	

113 HR 2762 IH: Powering America for Tomorrow Act
U.S. House of Representatives
2013-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2762
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2013
			Mr. Sensenbrenner
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Power Act to establish a regional
		  transmission planning process, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Powering America for Tomorrow
			 Act.
		2.Amendment of the
			 Federal Power ActSection 216
			 of the Federal Power Act (16 U.S.C. 824p) is amended as follows:
			(1)By amending the section heading to read as
			 follows: Regional transmission plans for the interstate
			 transmission system.
			(2)By striking
			 subsection (i) and redesignating subsections (j) and (k) as subsections (k) and
			 (l), respectively.
			(3)By redesignating
			 subsections (d) through (h) as subsections (f) through (j),
			 respectively.
			(4)By striking
			 subsections (a), (b), and (c) and inserting the following:
				
					(a)PurposesThe
				purposes of this section are as follows:
						(1)To ensure electric
				reliability, fuel diversity, and wholesale power price stability across the
				electric transmission grid.
						(2)To reinforce,
				strengthen, and enhance electric transmission infrastructure as an integrated
				network system.
						(3)To facilitate the
				development of clean energy resources that cannot be located near an existing
				transmission facility or load center.
						(4)To assist States and electric energy
				service providers in meeting the requirements of applicable renewable portfolio
				standards.
						(5)To take maximum
				advantage of smart grid technologies to promote electric grid improvements,
				energy efficiency, and demand response.
						(6)To coordinate regional planning and local
				siting of interstate high-voltage electric transmission systems.
						(b)DefinitionsIn this section:
						(1)The term
				bulk-power system has the meaning given such term in section
				215(a)(1).
						(2)The term
				designated region means a region designated under subsection
				(c)(1).
						(3)The term
				Electric Reliability Organization has the meaning given such term
				in section 215(a)(2).
						(4)The term Interconnection has
				the meaning given such term in section 215(a)(5).
						(5)The term
				regional entity has the meaning given such term in section
				215(a)(7).
						(6)The term
				regional transmission plan means a comprehensive plan required
				under subsection (c)(3) for the development of the interstate electric
				transmission system in a designated region.
						(7)The term
				regional transmission planner means a person or entity approved
				under subsection (c)(2) to develop and maintain a regional transmission plan
				required under this section.
						(8)The term regional transmission
				project means an overhead or underground transmission facility,
				consisting of conductors or cables, towers, manhole duct systems, phase
				shifting transformers, reactors, capacitors, substations, and any ancillary
				facilities and equipment necessary for the proper operation of the
				facility—
							(A)that—
								(i)operates at or
				above a voltage of—
									(I)230 kilovolts
				alternating current; or
									(II)300 kilovolts
				direct current;
									(ii)is a very high
				current conductor or superconducting cable that operates at or above a power
				equivalent to the power of a conventional transmission cable operating at or
				above 230 kilovolts alternating current or 300 kilovolts direct current;
				or
								(iii)is a renewable
				feeder line; and
								(B)that is included
				in a regional transmission plan submitted to the Commission under subsection
				(c)(3).
							(9)The term
				renewable feeder line means a transmission line that—
							(A)operates at or
				above a voltage of 100 kilovolts; and
							(B)is identified in a regional transmission
				plan submitted to the Commission under subsection (c)(3) as a facility that is
				to be developed to facilitate collection of electric energy produced by
				renewable energy.
							(c)Regional
				transmission plans
						(1)Designation of
				regionsNot later than 12
				months after the date of enactment of this subsection, the Commission, in
				consultation with the Electric Reliability Organization, regional entities,
				Transmission Organizations, transmission owners, State regulatory authorities
				of the States comprising the Eastern Interconnection, and State regulatory
				authorities of the States comprising the Western Interconnection, shall
				designate one or more regions within the Eastern Interconnection and one or
				more regions within the Western Interconnection, to be represented by regional
				transmission planners approved under paragraph (2). In determining the
				appropriate size and scope of a region, the Commission shall consider the
				optimal scope needed to ensure comprehensive regional transmission planning and
				operational efficiency, the size and scope of existing Regional Transmission
				Organizations and operating bulk-power systems, and methods for interregional
				coordination agreements to ensure a sufficiently broad regional transmission
				planning process.
						(2)Regional
				transmission planners
							(A)Application and
				approvalAny person or entity, including a Regional Transmission
				Organization or other regionally based planning entity with an established
				regional transmission planning process, as determined by the Commission, may
				submit an application to the Commission for approval as the regional
				transmission planner for a designated region. Not later than 18 months after
				the designation of a region under paragraph (1), the Commission shall approve
				one such regional transmission planner for each such designated region to
				develop and maintain a regional transmission plan required under this
				section.
							(B)ConsiderationIn
				approving a regional transmission planner under subparagraph (A), the
				Commission shall consider the existing or reasonably anticipated capabilities
				of any regionally based planning entity described in such subparagraph in
				regional transmission planning.
							(C)Contents of
				applicationAn applicant
				entity shall include in an application for approval as the regional
				transmission planner for a designated region the operating procedures of such
				applicant entity and any method such applicant entity will use to adhere to the
				requirements for a regional transmission planning process described in
				paragraph (5).
							(D)ComplianceThe Commission may review the compliance of
				a regional transmission planner approved under subparagraph (A) with the
				requirements of this section and any regulations thereunder. If the Commission
				finds such a regional transmission planner has failed or is failing to comply
				with such requirements or regulations, the Commission may revoke the approval
				of such regional transmission planner for a designated region and accept
				applications for a new regional transmission planner for such region to be
				approved in accordance with this section.
							(3)Regional
				transmission plan requiredNot later than 2 years after the approval
				of a regional transmission planner under paragraph (2), and every 2 years
				thereafter, such regional transmission planner shall submit to the Commission
				an initial or updated regional transmission plan that meets the requirements of
				this section. The Commission shall ensure that each such plan is the result of
				a planning process that adhered to the requirements for a regional transmission
				planning process described in paragraph (5). The Commission shall make all
				regional transmission plans submitted available to the public.
						(4)Regional
				transmission plan designA
				regional transmission plan required under this section shall, with respect to a
				designated region—
							(A)be designed
				to—
								(i)maintain and
				enhance the economic, reliability, and energy security benefits of the regional
				electric transmission system, including remediation of electric grid
				congestion; and
								(ii)anticipate and
				facilitate development of electric energy generation from diverse energy
				resources; and
								(B)consider whether proposals to expand and
				upgrade high voltage electric transmission in the designated region and across
				the boundaries of the designated region will minimize congestion and promote
				service reliability, market integration and efficiency, economic development,
				deployment of smart grid technologies, lowest cost delivered electric energy at
				wholesale, and the goals of applicable renewable portfolio standards.
							(5)Regional
				transmission planning processThe Commission shall ensure each
				regional transmission planning process conducted by a regional transmission
				planner is consistent with the purposes of this section. The Commission shall
				ensure any such planning process—
							(A)is
				non-discriminatory, independent, and conforms with the planning standards of
				Commission Order No. 890 or any successor order;
							(B)solicits and
				considers the input of local and State policymakers, transmission facility
				owners and electric utilities, and market participants;
							(C)is sufficiently
				broad in geographic and market scope to produce economic and operational
				efficiencies;
							(D)is designed to
				meet the need for the timely construction or modification of regional
				transmission projects; and
							(E)takes into
				account—
								(i)all applicable
				laws and regulations governing the procurement of electric energy
				generation;
								(ii)the potential
				effect on the future operation of the electric transmission system or on the
				regional transmission plan of rejection or withdrawal of a proposed regional
				transmission project;
								(iii)the development
				of transmission facilities for which a completed application for authorization
				has been filed and accepted by a State regulatory authority or other applicable
				authority before the date of submission of a regional transmission plan under
				paragraph (3) but not originating from the planning process;
								(iv)the availability of non-transmission
				resources such as opportunities for energy efficiency, demand response,
				enhancements to economic dispatch, distributed generation, and installation of
				new control, metering, or capacity enhancement technologies; and
								(v)the development of
				the interstate electric transmission system in the designated region for the 10
				years after submission of a regional transmission plan under paragraph
				(3).
								(6)Transmitting
				utilities and Power marketing administrationsFederal power marketing administrations and
				transmitting utilities in a designated region shall integrate their
				transmission plans with the regional transmission plans required by this
				section and shall otherwise participate in a regional transmission planning
				process by a regional transmission planner in accordance with this
				section.
						(7)Commission
				activitiesIf no regional
				transmission planner for a designated region is approved under paragraph (2),
				or in the event that an approved regional transmission planner does not timely
				submit a regional transmission plan as required under paragraph (3), the
				Commission shall designate a planner or undertake the planning activities
				described in this subsection for the designated region concerned and develop
				such a plan for such designated region expeditiously, in consultation with
				State regulatory authorities, as applicable, for all affected States or areas,
				the Electric Reliability Organization, regional entities, Transmission
				Organizations, and transmission owners within the region, as
				appropriate.
						(8)Cost
				AllocationNot later than 18 months after the date of enactment
				of this paragraph, the Commission shall, by rule, require that all regional
				high voltage electric transmission cost allocation processes and methodologies
				adhere to a clear and consistent set of regulatory principles, including, as
				appropriate, that the costs of siting and the construction or modification of
				transmission facilities shall be allocated consistent with the range and
				distribution of benefits within the designated region that are provided by such
				facilities, the use of the transmission system, or with other equitable and
				economic considerations. In issuing a rule under this paragraph, the Commission
				shall consider regional cost allocation processes and methodologies being
				developed or in existence as of the date of enactment of this paragraph.
						(9)Plan
				coordinationThe Commission shall require regional transmission
				planners to coordinate planning across regional boundaries within an
				Interconnection in order to achieve the purposes of this section.
						(d)Certificate of
				public convenience and necessity
						(1)Proposed finding
				of public convenience and necessity by regional transmission planner
							(A)Inclusion of
				proposed finding in regional transmission planAs part of a
				regional transmission plan submitted to the Commission under subsection (c)(3),
				a regional transmission planner may identify a regional transmission project or
				projects that such regional transmission planner finds, based on the record of
				the regional transmission planning process, is required by, and consistent
				with, the public convenience and necessity.
							(B)Public
				convenience and necessity certificate requestA regional
				transmission planner may submit to the Commission a request to issue a
				certificate of public convenience and necessity for a regional transmission
				project identified in a regional transmission plan submitted under subsection
				(c)(3). Such request shall include a summary of the record developed for such
				project during the regional transmission planning process. The request shall be
				based on whether such regional transmission project is or will be—
								(i)necessary to
				ensure regional compliance with reliability standards or remedy violations of
				such reliability standards;
								(ii)necessary to
				provide significant relief from electric transmission congestion as measured by
				objective criteria, including consideration of the total cost of congestion,
				hours of congestion, and the lack of feasible economic alternative means to
				relieve congestion;
								(iii)important to the
				diversification of energy supply throughout the designated region, including by
				meeting the goals of applicable renewable portfolio standards; or
								(iv)important to the
				development of smart grid technology that is consistent with the policy under
				title XIII of the Energy Independence and Security Act of 2007 (42 U.S.C. 17381
				et seq.).
								(2)Issuance of
				certificate of public convenience and necessityThe Commission may, after notice and
				opportunity for hearing, find that a regional transmission project is in the
				public convenience and necessity and issue a certificate of public convenience
				and necessity for the ownership and operation of such regional transmission
				project and the provision of any related services under the jurisdiction of the
				Commission if the Commission finds that—
							(A)a regional
				transmission planner included a proposed finding of public convenience and
				necessity for such proposed regional transmission project in one or more
				relevant regional transmission plans submitted to the Commission under
				subsection (c)(3);
							(B)a regional
				transmission planner submitted a request for the issuance of such a
				certificate;
							(C)the proposed
				regional transmission project will be used for the transmission of electric
				energy in interstate commerce;
							(D)the proposed
				regional transmission project is consistent with the public interest in terms
				of its engineering, reliability, and other economic characteristics and the
				purposes of this section; and
							(E)the proposed
				regional transmission project will maximize, to the extent reasonable and
				economical, existing rights-of-way and the transmission capabilities of
				existing towers and structures.
							(3)ConsiderationsIn issuing a certificate of public
				convenience and necessity under this subsection, the Commission shall give
				substantial deference to any proposed finding of public convenience and
				necessity by a regional transmission planner in a regional transmission plan
				submitted under subsection (c)(3).
						(4)Multiple
				projectsThe Commission may treat multiple proposed regional
				transmission projects in any regional transmission plan as separate for
				purposes of determining whether a certificate of public convenience and
				necessity should be issued under this subsection.
						(5)Certificate
				applicationsThe Commission shall issue rules specifying—
							(A)the form of the
				application for a certificate of public convenience and necessity under this
				subsection; and
							(B)the information to
				be contained in such application.
							(6)Environmental
				review
							(A)Proposed finding
				by regional transmission plannerA proposed finding by a regional
				transmission planner of public convenience and necessity regarding a regional
				transmission project is excluded from review under the National Environmental
				Policy Act of 1969 (42 U.S.C. 4321 et seq.), provided an environmental
				assessment or environmental impact statement is required to be prepared by the
				Commission under such Act.
							(B)Consideration by
				CommissionIn determining whether a certificate of public
				convenience and necessity should be issued under this subsection, the
				Commission may consider, wholly or in part, any draft environmental analysis
				conducted by a regional transmission planner or relevant transmission provider
				and issued by the regional transmission planner.
							(e)Siting
				authority
						(1)Exclusive State
				siting authorityA State
				shall retain exclusive authority over the siting of any transmission facility
				that is not a part of a regional transmission project for which a certificate
				of public convenience and necessity has been issued under subsection
				(d)(2).
						(2)Federal siting
				authorityThe Commission may,
				after notice and an opportunity for hearing, issue one or more permits for the
				construction or modification of a transmission facility if the Commission finds
				that—
							(A)the transmission
				facility was identified as part or all of a regional transmission project for
				which a certificate of public convenience and necessity has been issued under
				subsection (d)(2);
							(B)at least one State
				in the designated region for which such regional transmission project is
				identified has approved the siting of such transmission facility; and
							(C)(i)a State in which such
				transmission facility is to be sited does not have authority to—
									(I)approve the siting of the facility;
				or
									(II)consider the interstate benefits
				expected to be achieved by the proposed siting of the transmission facility in
				the State;
									(ii)the applicant for a permit is a
				transmitting utility but does not qualify to apply for a permit for such
				transmission facility in a State in which such transmission facility is to be
				sited because the applicant does not serve end-use customers in the State;
				or
								(iii)a State commission or other
				entity that has authority to approve the siting of such transmission
				facility—
									(I)did not issue a decision on an
				application seeking approval for the siting of the facility within 1 year after
				the date on which the applicant submitted a completed application to the State
				commission or other authority;
									(II)denied a complete application seeking
				approval for the siting of the transmission facility without proposing an
				alternate site; or
									(III)authorized the siting of the facility
				subject to conditions that unreasonably interfere with the siting of the
				transmission
				facility.
									.
			(5)In subsection (f),
			 as redesignated by paragraph (3), by striking subsection (b) and
			 inserting subsection (e).
			(6)In subsection (g),
			 as redesignated by paragraph (3), by striking subsection (b) and
			 inserting subsection (e).
			(7)In subsection (h),
			 as redesignated by paragraph (3), by striking subsection (e) and
			 inserting subsection (g).
			(8)In subsection (k)(2), as redesignated by
			 paragraph (2), by striking Subsection (h)(6) and inserting
			 Subsection (j)(6).
			(9)By amending
			 subsection (l), as redesignated by paragraph (2), to read as follows:
				
					(l)ApplicabilityThis
				section applies only to States located in the Western Interconnection and
				States located in the Eastern Interconnection and does not apply to the States
				of Alaska or Hawaii, or to areas under the authority of the Electric
				Reliability Council of
				Texas.
					.
			
